          Case 4:20-cv-00266-RM Document 88 Filed 07/29/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Pasqua Yaqui Tribe, et al.,                      No. CV-20-00266-TUC-RM
10                 Plaintiffs,                        ORDER
11   v.
12   United States Environmental Protection
     Agency, et al.,
13
                   Defendants.
14
15           IT IS ORDERED that a hearing on Defendants’ Motion for Voluntary Remand
16   Without Vacatur (Doc. 72) and on Plaintiff’s Motion to Expedite Briefing Schedule (Doc.

17   75) is set for Wednesday, August 4, 2021, at 3:15 p.m., before the Honorable Rosemary
18   Márquez, at the United States District Court for the District of Arizona, Evo A.

19   DeConcini U.S. Courthouse, 405 W. Congress Street, Tucson, AZ 85701. The parties

20   should refer to the Court's lobby monitors to check on the location of this hearing.
21           Dated this 28th day of July, 2021.
22
23
24
25
26
27
28
